Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/22 has been entered.

 EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 19:
19. (Currently amended) The method of claim 13, wherein the third local subsystem is isolated from the second local subsystem.

DETAILED ACTION
The response of 01/18/22 was received and considered
Claims 2, 3, 8, 9, 17 and 18 are canceled.  Claims 1, 4-7, 10-16 and 19-20 are pending.  

Response to Arguments
Applicant’s arguments and amendments, filed 01/18/22, with respect to claims 1, 4-7, 10-16 and 19-20 have been fully considered and are persuasive.  The previous rejections of claims 1, 4-7, 10-16 and 19-20 have been withdrawn. 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Allowable Subject Matter
Claims 1, 4-7, 10-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 10,235,523 to Keller III et al. teaches operation of an avionics protection apparatus. 
US 2017/0346640 to Smith et al. teaches a subsystem wherein each interface represents behavior of the computing device at a particular hierarchical level.
Keller and Smith lack or fail to make obvious by combination: 
wherein the third trust module reviews inputs to the third local subsystem of the aircraft from the first trusted subsystem; and 2wherein the second local subsystem handles inputs related to the first enqine but not inputs related to the second engine and wherein the third local subsystem handles inputs related to the second enqine but not inputs related to the first enqine;
wherein the third trusted subsystem is isolated from the second trusted subsystem; and wherein the at least one second input data stream comprises data reqardinq the first engine but not data regarding the second engine and wherein the at least one third input data stream comprises data regarding the second engine but not data regarding the first enqine;
analyzinq the second output data stream by the third trust module; and deciding when to provide the second output data stream to a third local subsystem based on the analyzinq of the second output data stream; wherein the first output data stream relates to the first engine but not the second enqine and wherein the second output data stream relates to the second enqine but not the first enqine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Aubrey H Wyszynski/
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434